J-S11036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW DUANE ATCHESON                     :
                                               :
                       Appellant               :   No. 1198 WDA 2020

       Appeal from the Judgment of Sentence Entered February 7, 2020
      In the Court of Common Pleas of Clarion County Criminal Division at
                        No(s): CP-16-CR-0000013-2019


BEFORE:      STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED: APRIL 30, 2021

        Appellant, Matthew Duane Atcheson, appeals from the judgment of

sentence of 20 to 40 years’ confinement imposed following his conviction of

attempted murder and related offenses. We affirm.

        On the evening of October 27, 2018, Appellant was involved in an

incident where he was ejected from a bar in New Bethlehem, Pennsylvania for

disruptive behavior. Appellant left the bar and a group of individuals, including

Damen Dubrock, followed him outside where Appellant and Dubrock were

involved in a physical altercation. Dubrock then went back inside the bar. A

short time later, Appellant also reentered the bar, approached Dubrock, and

slashed Dubrock’s neck with a knife.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S11036-21



       Appellant proceeded to a jury trial in December 2019. On December

20, 2019, the jury convicted Appellant of attempted murder of the first degree,

two counts of aggravated assault, two counts of simple assault, and recklessly

endangering another person (“REAP”).1 On February 7, 2020, the trial court

sentenced Appellant to a term of 20 to 40 years’ confinement on the

attempted murder charge and concurrent terms of 33 to 66 months on one of

the aggravated assault charges and 12 to 24 months on the REAP charge. The

remaining convictions merged for purposes of sentencing.

       Appellant was granted leave to file a post-sentence motion nunc pro

tunc and thereafter filed his motion on September 1, 2020. The trial court

denied the post-sentence motion on October 8, 2020. Appellant thereafter

filed a timely appeal.2        On appeal, Appellant raises the following issue:

“Whether the sentence of the Court for the Attempted Homicide charge for a

period of not less than 240 months nor more than 480 months was manifestly

unreasonable and excessive?” Appellant’s Brief at 4.

       The issue that Appellant raises on appeal is a challenge to the

discretionary aspect of his sentence, which is not appealable as of right.


____________________________________________


1 18 Pa.C.S. §§ 901(a), 2702(a)(1), (4), 2701(a)(1), (2), and 2705,
respectively.
2 Appellant filed his statement of errors complained of on appeal on November
24, 2020. On December 10, 2020, the trial court entered an opinion pursuant
to Pa.R.A.P. 1925, in which it indicated that it was relying on the reasons
stated in its October 8, 2020 opinion filed in support of the order denying
Appellant’s post-sentence motion.

                                           -2-
J-S11036-21



Commonwealth v. Akhmedov, 216 A.3d 307, 328 (Pa. Super. 2019) (en

banc).

      Rather, an appellant challenging the sentencing court’s discretion
      must invoke this Court’s jurisdiction by (1) filing a timely notice of
      appeal; (2) properly preserving the issue at sentencing or in a
      motion to reconsider and modify the sentence; (3) complying with
      Pa.R.A.P. 2119(f), which requires a separate section of the brief
      setting forth “a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of a
      sentence[;]” and (4) presenting a substantial question that the
      sentence appealed from is not appropriate under the Sentencing
      Code[.]

Id. (citation omitted). Only once the appellant has satisfied each of the four

requirements to invoke our jurisdiction will we proceed to review the merits

of the discretionary sentencing issue under an abuse of discretion standard.

Id. at 328-29.

      In this case, Appellant preserved his sentencing issue in a post-sentence

motion, filed a timely notice of appeal, and he included a Rule 2119(f)

statement in his brief. We therefore must examine the Rule 2119(f) statement

to determine whether Appellant has raised a substantial question meriting our

review. Id. at 328; see also Commonwealth v. Radecki, 180 A.3d 441,

468 (Pa. Super. 2018) (“[W]e cannot look beyond the statement of questions

presented and the prefatory [Rule] 2119(f) statement to determine whether

a substantial question exists.”) (citation omitted). A substantial question is

present where the appellant advances an argument that the sentence was

inconsistent with a specific provision of the Sentencing Code or contrary to

the fundamental norms underlying the sentencing process. Akhmedov, 216


                                      -3-
J-S11036-21



A.3d at 328. “Our inquiry must focus on the reasons for which the appeal is

sought, in contrast to the facts underlying the appeal, which are necessary

only to decide the appeal on the merits.” Id. (citation omitted). Whether a

defendant has raised a substantial question must be evaluated on a case-by-

case basis. Commonwealth v. Wallace, 244 A.3d 1261, 1278 (Pa. Super.

2021).

     Appellant asserts in his Rule 2119(f) statement that his claim that the

sentence was “manifestly excessive, inflicting too severe a punishment”

presents a substantial question. Appellant’s Brief at 10. However, as this

Court has repeatedly held, “a generic claim that a sentence is excessive does

not raise a substantial question for our review.”       Commonwealth v.

Andrews, 213 A.3d 1004, 1017 (Pa. Super. 2019) (citation omitted); see

also Commonwealth v. Banks, 198 A.3d 391, 401 (Pa. Super. 2018);

Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super. 2012). Appellant

relies on our decision in Commonwealth v. Haynes, 125 A.3d 800 (Pa.

Super. 2015), to support his claim that he raised a substantial question.

However, in Haynes we reiterated that a “bald claim of excessiveness does

not present a substantial question,” and the issue deemed to be substantial

was a claim the sentence was manifestly excessive because it exceeded the

aggravated range of the sentencing guidelines. Id. at 807-08. Haynes is

distinguishable from the present case as it is undisputed that Appellant’s

sentence was within the standard guideline range, albeit at the maximum of

the standard range. N.T., 2/7/20, at 21. Because Appellant’s “bald claim of

                                    -4-
J-S11036-21



excessiveness” in his Rule 2119(f) statement does not raise a substantial

question, we do not reach the merits of his discretionary sentencing issue.

Haynes, 125 A.3d at 807-08; see also Fisher, 47 A.3d at 159.3

       For the foregoing reasons, we affirm.

       Judgment of sentence affirmed.




____________________________________________


3 In the argument section of his brief, Appellant asserts that the trial court
failed to consider the mitigating evidence presented at the sentencing hearing,
including his lack of a violent history, the staleness of his criminal record, and
Appellant’s statement at sentencing that he was “sorry for everything that
happened.” Appellant’s Brief at 11-13 (citing N.T., 2/7/20, at 13-15). This
Court has held that an excessive sentence claim “pair[ed] . . . with an
assertion that the court failed to consider mitigating evidence” constitutes a
substantial question. Wallace, 244 A.3d at 1278; see also Akhmedov, 216
A.3d at 328; but see Commonwealth v. Pacheco, 227 A.3d 358, 375 (Pa.
Super. 2020) (“[A]n allegation that a sentencing court failed to consider or did
not adequately consider certain mitigating factors does not raise a substantial
question that the sentence was inappropriate.”), appeal granted on other
grounds, 237 A.3d 396 (Pa. 2020). Even if we were to address this argument
on the merits, however, we would not find that the trial court abused its
discretion at sentencing. The record reflects that the trial court was aware of
the facts of the case, was in possession of and had reviewed the pre-sentence
investigative report (“PSI”), and considered the relevant factors set forth in
Section 9721(b) of the Sentencing Code, 42 Pa.C.S. § 9721(b). N.T., 2/7/20,
at 21-22; see also Trial Court Opinion, 10/8/20, at unnumbered page 8.
Where the sentencing court had the benefit of a PSI, we presume that the
court was aware of information related to the defendant’s character and
properly weighed any mitigating factors. Commonwealth v. Knox, 165 A.3d
925, 930-31 (Pa. Super. 2017). Appellant makes no showing to rebut this
presumption. Furthermore, we discern no abuse of discretion in the trial
court’s determination that Appellant had not taken “full responsibility for the
incident” in spite of his expression of contrition at the sentencing hearing, as
the court’s determination was based on contrary statements by Appellant
reported in the PSI. N.T., 2/7/20, at 13, 15, 20-22.

                                           -5-
J-S11036-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2021




                          -6-